OPINION — AG — YOU ASK: "IF CLAIMS FILED BY THE COUNTY SHERIFFS AND THEIR DEPUTIES FOR TRAVELING EXPENSES INCURRED THEREBY (THAT IS, TEN CENTS PER MILE TRAVELED) WHILE `* * * PATROLLING BEER TAVERNS, DANCE HALLS, INDIAN POW WOWS, COMMUNITY FAIRS, ESCORTING FUNERALS, DELIVERING DEATH MESSAGES TO PERSONS WITHIN THE COUNTY, ATTENDING PEACE OFFICERS CONVENTIONS OUTSIDE THEIR COUNTIES AND IN OTHER STATES.' MAY BE LAWFULLY PAID `OUT OF COUNTY FUNDS? '" — NEGATIVE CITE: 19 Ohio St. 1961 180.443 [19-180.443], 28 Ohio St. 1961 6 [28-6] (FRED HANSEN)